DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-12 and 14 are directed to an apparatus (i.e., a machine). Accordingly, claims 1-12 and 14 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Claims 1 and 14 includes limitations that recite at least one abstract idea.  Specifically, independent claims 1 and 14 recite:
group a plurality of channels of input data based on 5a physical relationship between the input data to classify the plurality of channels into a plurality of subsets; and perform convolutional processing of the input data in units of subsets for the plurality of subsets.  

14. A machine learning apparatus for training of a- 49 - network model using training data, which is a set of input data and correct data corresponding to the input data, the apparatus comprising processing circuitry configured to: group a plurality of channels of the input data based 5on a physical relationship between the input data to classify the plurality of channels into a plurality of subsets; and perform convolutional processing of the input data in units of subsets for the plurality of subsets.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because grouping data and analyzing data amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  
Accordingly, the claims recite at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claims 1 and 14, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the apparatus comprising processing circuitry are recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions of grouping data and processing data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 
Claims 2-12 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-12 recite the same abstract idea. Claims 2-12 describe further limitations regarding the 10physical relationship being based on a physical quantity, that the physical quantity falls within a predetermined range, wherein the input data is medical image data, a convolutional neural network, generating additional subsets, performing the convolutional processing, and the plurality of subsets. These are all just further describing the abstract idea recited in claim 1, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claims 1 and 14 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception 
Therefore, claims 1-12 and 14  are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the grouped channel" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “the grouped channels”. Claim 9 is also rejected for reciting conditional language (i.e., an “if” statement with no corresponding “else” statement).  As such, the Examiner need not find prior art since the step is not required to be performed.
Claim 12 recites the limitation "the channels that satisfy conditions of the physical relationship" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10, 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2019/0104940 A1).
(A) Referring to claim 1, Zhou discloses a data processing apparatus comprising processing circuitry configured to (para. 92 of Zhou): 
group a plurality of channels of input data based on 5a physical relationship between the input data to classify the plurality of channels into a plurality of subsets (abstract, para. 13 and 27 of Zhou; note that a three-channel based network is used); and 
perform convolutional processing of the input data in units of subsets for the plurality of subsets (abstract, para. 1, 25, and 48 of Zhou; The DL network can be an artificial neural network or a convolutional neural network (e.g., using a three-channel volumetric kernel architecture).  This disclosure relates to using deep learning (DL) networks to improve the image quality of reconstructed medical images, and, more particularly, to using DL networks to reduce noise and artifacts in reconstructed computed tomography (CT), positron emission tomography (PET), and magnetic resonance imaging (MRI) images.)).  

(C) Referring to claim 3, Zhou discloses wherein the processing circuitry groups the plurality of channels of 15the input data so that the physical quantity falls within a predetermined range (para. 49 of Zhou).  
(D) Referring to claim 5, Zhou discloses wherein the input data is medical image data including a plurality of slices that are spatially continuous, and  25the processing circuitry groups the plurality of channels in every adjacent slices (para. 25 & 48 of Zhou).  
(E) Referring to claim 6, Zhou discloses wherein the processing circuitry performs the convolutional processing in a convolutional neural network (para. 11 and Fig. 2B of Zhou).  
(F) Referring to claim 7, Zhou discloses wherein the 5processing circuitry is further configured to: generate additional subsets, each including a combination of channels different from the channels of the plurality of subsets based on the physical relationship; and 10perform the convolutional processing of the input data in units of the additional subsets (abstract, para. 13 & para. 48 of Zhou).  
(G) Referring to claim 8, Zhou discloses wherein the processing circuitry performs the convolutional processing a plurality of times for one subset and outputs results of 15the convolutional processing of the respective times to a lower layer of network (para. 43-48 of Zhou).  
(H) Referring to claim 10, Zhou discloses wherein the- 48 - processing circuitry performs the convolutional processing for the subsets and all of the channels relating to the input data (para. 48 of Zhou).  
(I) Referring to claim 12, Zhou discloses wherein the 10plurality of subsets includes a subset including a combination of channels discretely selected from the channels that satisfy conditions of the physical relationship (para. 27, 48, and 85 of Zhou).  
(J) Referring to claim 13, Zhou discloses a magnetic resonance imaging apparatus comprising 15processing circuitry configured to (para. 98 of Zhou): 
acquire a magnetic resonance (MR) signal (para. 97 of Zhou; note the generating an image from magnetic resonance signal data); 

group a plurality of channels corresponding to the MR images based on a physical relationship of the MR images 20to classify the plurality of channels into a plurality of subsets (para. 13, 27, & 48, and Fig. 2D of Zhou; FIG. 2D shows an example of a implementing a three channel volumetric convolution layer for volumetric image data, according to one implementation); and 
apply a trained model to the MR images for correction, the trained model being for convolutional processing of the MR images in units of subsets for the 25plurality of subsets (abstract and para. 1 of Zhou; note the deep learning (DL) networks (e.g., CNN) to improve the image quality of reconstructed medical images, and, more particularly, to using DL networks to reduce noise and artifacts in reconstructed computed tomography (CT), positron emission tomography (PET), and magnetic resonance imaging (MRI) images.); and 
output the corrected MR images (para. 31 of Zhou; train the DL network 135 to produce images resembling the high-image-quality images from the noisy reconstructed images.).  
(K) Referring to claim 14, Zhou discloses a machine learning apparatus for training of a- 49 - network model using training data, which is a set of input data and correct data corresponding to the input data, the apparatus comprising processing circuitry configured to (abstract, para. 1, and Fig. 1A of Zhou; Different neural networks can be trained depending on the noise level, scanning protocol, or the anatomic, diagnostic or clinical objective of the reconstructed image (e.g., by partitioning the training data into noise-level range and training respective DL networks for each range) ): 
group a plurality of channels of the input data based 5on a physical relationship between the input data to classify the plurality of channels into a plurality of subsets (abstract, para. 13 and 27 of Zhou; note that a three-channel based network is used); and
 perform convolutional processing of the input data in units of subsets for the plurality of subsets (abstract, para. 1, 25, and 48 of Zhou; The DL network can be an artificial neural network or a convolutional neural network (e.g., using a three-channel volumetric kernel architecture).  This disclosure relates to using deep learning (DL) networks to improve the image quality of reconstructed medical images, and, more particularly, to using DL networks to reduce noise and artifacts in reconstructed computed tomography (CT), positron emission tomography (PET), and magnetic resonance imaging (MRI) images.)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0104940 A1) in view of Ji et al. (US 2011/0182469 A1).
(A) Referring to claims 4 and 11, Zhou discloses wherein the input data is medical image data (para. 25 of Zhou) but does not expressly disclose wherein the input data is image data including a plurality of frames that are temporally continuous, and  20the processing circuitry groups the plurality of channels in every adjacent frames and wherein the 5plurality of subsets includes a first subset including a first number of channels, and a second subset including a second number of channels, the second number being greater than the first number.  
	Ji discloses wherein the input data is image data including a plurality of frames that are temporally continuous, and  20the processing circuitry groups the plurality of channels in every adjacent frames (para. 6, 7 & 13 of Ji) and wherein the 5plurality of subsets includes a first subset including a first number of channels, and a second subset including a second number of channels, the second number being greater than the first number (para. 13 & 18-21 of Ji).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Ji within Zhou.  The motivation for doing so would have been to capture motion information (abstract of Ji).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686